                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 JARROD HORTON, as Independent )
 Administrator of the Estate of MARLON )
 HORTON, Deceased,                      )
                                        )
        Plaintiff,                      )              Case No. 13-cv-6865
                                        )
     v.                                 )              Judge Robert M. Dow, Jr.
                                        )
 The CITY OF CHICAGO, a municipal )
 corporation,      CHICAGO       POLICE )
 OFFICER KENNETH F. WALKER, Star )
 No. 9191, SHAQUILA R. MOORE, The )
 CHICAGO HOUSING AUTHORITY, )
 H.J. RUSSELL & COMPANY, and )
 MAVERICK SECURITY, INC.,               )
                                        )
        Defendants.                     )

                         MEMORANDUM OPINION AND ORDER

       Before the Court are: (1) Defendants the City of Chicago and Officer Kenneth Walker’s

motion for summary judgment [318] and (2) Defendants Shaquila Moore and Maverick Security

Inc.’s motion for summary judgment [322]. For the reasons explained below, both motions, [318]

and [322], are granted in part and denied in part. Summary judgment is granted in favor of

Defendant Walker on Plaintiff’s excessive force claim; in favor of Defendant Moore on Plaintiff’s

failure to intervene, wrongful death, and battery claims; and in favor of Defendant Maverick on

Plaintiff’s negligent supervision claim. Summary judgment is denied as to Plaintiff’s state law

wrongful death and battery claims against Defendant Walker; Plaintiff’s indemnification and

respondeat superior claims against the City; and Plaintiff’s respondeat superior claim against

Maverick. This case is set for status hearing on October 16, 2018 at 9:30 a.m. In view of the

stipulation and agreed order of dismissal as to certain claims and parties [396] entered on
September 28, 2018, Defendant Maverick Security, Inc.’s motion for summary judgment on

Counts III through V of Defendant H.J. Russell’s crossclaims [393] remains pending as to the

express and implied indemnification only.

I.      Background

        The Court takes the relevant facts primarily from the parties’ Local Rule 56.1 statements,

[320], [328] through [330], [359], [366], and the exhibits attached thereto. The following facts are

undisputed except where a dispute is noted. This court has jurisdiction over this action pursuant

to 28 U.S.C. §§ 1331, 1343 and 1367. Venue is proper under 28 U.S.C. § 1391(b).

        This action arises out of the fatal shooting of Jarrod Horton (“Horton”) on the morning of

September 7, 2013 at a CHA property located at 1815 W. Monroe in Chicago, Illinois (the

“Property”). Defendant the Chicago Housing Authority (“CHA”) contracted with Defendant H.J.

Russell & Company (“Russell”) to manage the Property. Russell subcontracted with Defendant

Maverick Security, Inc. (“Maverick”) to provide security services at the Property.1

        Two Maverick security guards were on duty at the time of the shooting: Defendant Kenneth

Walker (“Walker”) and Defendant Shaquila Moore (“Moore”).2 At the time of the incident,


1
        Dr. Bobby Morris is the sole owner of Maverick Security. Dr. Morris is not aware of any incident,
other than the one with Horton, where a security officer’s verbal commands did not control the incident.
2
         Maverick conducted a criminal background check and a drug test on Moore before employing her.
Moore was a licensed security guard and held a firearms permit when Maverick hired her. Moore had
worked as a security guard for a private security company, K-9 Security, prior to working for Maverick.
Moore had not been the subject of any disciplinary actions with any of her employers prior to Maverick.
Moore was never the subject of any disciplinary actions while at Maverick. In the training for her license
and firearms permit, Moore received training regarding the general duties of a security guard, takedown
moves, firearms training, handling criminal activity, and use of force. Prior to the incident with Horton,
Moore had never used physical force with anyone and had never fired her weapon or taken her weapon
from its holster while working with Maverick. Maverick’s job description for its security officers was
consistent with the training Moore received to obtain her security guard license, which was to observe and
report, look for loitering, trespassing, criminal activity, and provide for the residents’ safety. Moore did not
have the power to arrest persons. She was trained by Maverick to call 911 for medical and police assistance.
The radios that Maverick guards carried could not contact the Chicago Police Department. Maverick guards
had to use a telephone to call 911 for police assistance.
                                                       2
Walker was also employed as a police officer by the Chicago Police Department (“CPD”).3 The

Property is located in the district where Walker worked as a CPD officer. Walker finished his shift

with the CPD at 11:00 p.m. on September 6, 2013 and began his shift at the Property at midnight

on September 7, 2013. As Maverick employees, Walker and Moore were expected to follow

certain company rules regarding uniforms and equipment. Maverick required its security guards

to carry a weapon, wear a black company sweatshirt, and carry handcuffs. At the time of the

incident, Moore was wearing her Maverick-issued black uniform shirt that said “Maverick

Security.” Walker’s clothing did not identify him as a security officer and had no visible CPD

insignia. Maverick instructed its security officers to call CPD if needed to deal with issues beyond

their ability to handle. Walker had previously dealt with loitering on the property and on one prior

accession had called CPD when “there were ‘too many guys’ loitering.” [366] at 4.

        Surveillance cameras on the Property captured some, but not all, of the interactions

between Horton, Walker, and Moore on the morning of September 7, 2013. In particular,

Defendants have produced videos from cameras located (1) on the exterior southeast corner of the

1815 West Monroe, (2) on the exterior northeast corner of the building, and (3) inside the vestibule

of the front lobby pointed out towards the front entrance and parking lot. These videos show




3
        Officer Walker has been a Chicago Police Officer since 1997. Prior to becoming a police officer,
Walker was a corrections officer with the Cook County Sheriff’s Department, where he carried a weapon
but never fired or drew his weapon. Walker had been working at Maverick for three or four years before
the incident with Horton. Walker had never been subject to any disciplinary actions by the Cook County
Sheriff’s department, CPD, or Maverick. Walker graduated from the Chicago Police Academy, where he
received training on the use of force and weapons. Walker also received training from the Cook County
Sheriff’s department on law enforcement techniques, weapons, and the use of force. Other than the incident
with Horton, Walker had never used physical force with anyone during his employment with Maverick and
never had fired or displayed his weapon. Walker had fired his weapon only one other time as a Chicago
Police Officer, which was 10 years ago in a carjacking incident. Walker has never been arrested or charged
with a crime.


                                                    3
interactions between Horton, Walker, and Moore before and after the shooting, but do not show

the exact moment when the shooting itself occurred.

        Former CHA security analyst Brian Frost has submitted a declaration stating that on

September 7, 2013, he reviewed archived video from the surveillance cameras at the Property,

downloaded relevant video to his hard drive, and saved the video to discs which he provided to

CPD. Frost explains how the cameras worked. According to Frost, the cameras had motion-

activated systems for archiving video footage. When a camera sensed sufficient motion, it

archived several seconds prior and many seconds after the motion stopped. The cameras were

always recording, but if there was not sufficient motion to trigger archiving to the hard drive, the

recording would be permanently erased after a few seconds. Archived recordings from the

surveillance cameras contain a timestamp on the bottom, but the timestamp may not be accurate.

The cameras do not record audio. According to Frost, the exterior cameras at the property were

sensitive to low light conditions and may have been triggered to archive when there was no activity

in the frame due to the camera recording in black and white and perceiving the blurriness of the

low light conditions as motion.4

        Video from the interior lobby surveillance camera (Exhibit M) captured much of the

interaction between Horton, Walker and Moore prior to the shooting, beginning at approximately



4
         Plaintiff objects to Frost offering opinions about the operation of the Property’s surveillance camera
system and moves to strike paragraphs of Defendants’ Rule 56.1 statement that rely on Frost. However,
Plaintiff has not filed a formal motion to exclude Frost’s testimony under Daubert. See [359] at 11.
Plaintiff argues that Frost is not qualified to offer such opinions because he was hired by the CHA out of
college after he obtained a bachelor’s degree in political science and urban planning, he has no certifications
or training in video surveillance beyond on-the-job training provided by CHA Director of Security
Strategies Anthony Powell, and he now works in commercial real estate. The Court will not strike Frost’s
testimony. Plaintiff acknowledges that Frost obtained on-the-job training on how to use the surveillance
camera system. Plaintiff does not identify anything about that training or the nature of the job that requires
specialized knowledge or that renders Frost unqualified to discuss how the cameras at the Property worked.
To extent that the issue comes up at trial, Plaintiff is free to file a Daubert motion at that time.


                                                      4
6:31 a.m. In the video, Horton is the male individual wearing a white sleeveless shirt over a green

short-sleeved shirt and white pants; Walker is the male individual wearing a white tee shirt and

dark pants; and Moore is the female individual wearing a black hooded sweatshirt and black pants.

       Archived video from the northeast corner camera (Exhibit N) shows that the camera was

positioned facing westbound, recording along the north side of the building, until a timestamp of

approximately 6:39 a.m. At a timestamp of approximately 6:39 a.m., the camera mounted on the

northeast corner of the building was manually panned to face southbound, recording along the east

side of the building. The video shows Horton and Moore after the shooting had taken place, as

well as police and fire response; it does not show Horton, Walker, or Moore prior to the shooting.

       There is also archived video from the southeast corner surveillance camera (Exhibit O) for

the evening of September 6 and morning of September 7, 2013. The video shows the camera

facing north, recording the east side of the building at approximately timestamp 6:12 a.m., after

which there is a gap in the video until approximately timestamp 6:40 a.m. According to Frost, the

arrival of emergency vehicles at approximately 6:40 a.m. on the timestamp triggered archiving of

video on the southeast corner camera, but the presence of people in front of the building was

insufficient to trigger archiving. The video also shows Moore, Walker, and Horton for brief

periods in the hours before the incident, coming and going from the building.

       Plaintiff denies that the videos produced in discovery and attached as exhibits to

Defendants’ motions for summary judgment are in fact the original, authentic, unaltered

surveillance camera video recordings that were recorded to the on-site hard drive or that Frost

reviewed and downloaded. Instead, Plaintiff contends that footage from the two outside cameras

“was tampered with after the shooting removing the exact time period when Walker shot Horton,”

and asserts that he will be “seeking an adverse spoliation inference at trial that if the video existed



                                                  5
it would show that Horton did not lunge for Walker’s gun.” [350] at 20. Plaintiff provides at least

four reasons for questioning the authenticity of the videos. First, Plaintiff contends that the videos

at issue contain “bookmarks” with comments, and therefore clearly are not copies of the original

videos recorded by the surveillance camera. The vestibule video, for example, is bookmarked

when both Walker and Horton arrive at the building, and at the time of the shooting, with Office

of Emergency Management and Communication (“OEMC”) event numbers and CPD Records

Division numbers. Plaintiff argues that Defendants cannot explain who placed these bookmarks

on the video recordings, why they did so, or when this occurred. According to Plaintiff, Frost

speculated that an OEMC employee entered these bookmarks, but then testified that OEMC only

had the ability to access live feeds of CHA surveillance cameras and does not have the ability to

retrieve or save videos.

       Second, Plaintiff asserts that the videos from the southeast and northeast cameras have gaps

that suggest they have been altered in some way. The northeast corner surveillance camera video

recording has a gap around the time of the shooting from 6:30 a.m. to 6:38 a.m. The southeast

corner surveillance camera video recording has a 28-minute gap that coincides with the time of the

incident. The southeast camera recorded hours of footage from approximately 11:50 p.m. the night

before until 6:12 a.m. on the day of the shooting without any gaps or skips (except for one gap

from 6:06 a.m. to 6:12 a.m.). The camera briefly reactivated at 6:12 a.m., and then the recording

jumped to 6:40 a.m., when it shows Horton laying on the ground after the shooting had occurred.

According to Plaintiff, CHA has not been able to provide a credible explanation for the missing

footage from this camera. Plaintiff disputes Defendants’ assertion that there was no motion

sufficient to trigger archiving during the 28-minute gap in the video from the southeast corner

surveillance camera and points out that the recording from 11:50 pm on September 6, 2013 through



                                                  6
approximately 6:54 am on September 7, 2013 continuously depicted hours of footage with

considerably less motion than what was known to be visible and occurred during the altercation

and shooting between 6:12 to 6:40 a.m. Plaintiff points out that CHA Director of Security

Strategies Anthony Powell had no explanation for the 28-minute gap in the southeast camera

video; Powell testified that he had seen videos skip before but not over a fatal shooting. [359-2]

at 29. Powell testified that this did not seem unusual or important to him because they had other

views of the incident. Id. CHA Deputy Chief IT Officer Bryan Land testified that the 28-minute

gap in the southeast camera video is abnormal, and that he has never seen a gap that large in a

CHA surveillance video. [359-3] at 25. By contrast, Frost testified that he has seen “thousands”

of CHA surveillance videos with gaps longer than 20 minutes. [359-1] at 41.

       Third, Plaintiff argues that documentation from SharePoint, a tool utilized by CHA security

personnel to document requests for surveillance camera video, indicates that Frost located and

viewed video “[f]ootage that clearly shows [the] incident.” [351-4] at 3. Plaintiff contends that

the SharePoint documentation suggests that, at one point, a video clearly showing the shooting

existed. Fourth, Plaintiff disputes Defendants’ assertion that OEMC and CPD employees do not

have the ability to alter, or delete video recorded by any cameras at the property, based on Land’s

testimony that if a Genetec video is saved in a universal format, the video can be modified in some

ways. See [359-3] at 25-26.

       With Plaintiff’s objections to the videos in mind, the Court turns back to the specific facts

of September 7, 2013. At approximately 6:30 a.m., Moore observed Horton asleep in the vestibule

of the building. It was daylight. Moore awakened Horton, identified herself as building security,

and told Horton that he could not sleep there and had to leave. Walker also entered the vestibule

and conveyed the same message. Horton was “generally compliant” at this point. [366] at 4.



                                                7
Horton was not hostile and there was no physical contact between Horton, Moore and Walker in

the vestibule. The video of the vestibule shows Horton exiting the building in a calm manner,

without being forced out the door or escorted by anyone. Walker testified that at this time, he was

not concerned the Horton was going to hurt anyone.

        As soon as Horton walked out of the building, he urinated on the sidewalk next to Walker’s

vehicle. Defendants assert that Horton also cursed.5 Walker and Moore went outside. Moore



5
         Plaintiff moves to strike as hearsay this and any other statements, including threats, that Horton
allegedly made during the incident. The Court will not strike such statements. When statements allegedly
made during a confrontation—such as “Don’t make me do this to you,” “you’re a dead man,” “you’re going
to die”—are offered to show that the statements were made and heard, “[e]vidence offered for these
purposes is not hearsay.” Martinez v. McCaughtry, 951 F.2d 130, 133 (7th Cir. 1991). In other words, “[a]
witness’s statement is not hearsay if the witness is reporting what he heard someone else tell him for the
purpose of explaining what the witness was thinking, at the time or what motivated him to do something,”
because “[i]n those circumstances, the out-of-court statement is not being offered as evidence that its
contents are true.” United States v. Leonard-Allen, 739 F.3d 948, 954 (7th Cir. 2013). Here, Horton’s
statements are being offered to establish Horton’s state of mind as well as the effect on Moore and Walker
and, in particular to show that Horton posed a credible threat of serious bodily injury to Moore and Walker.

         Plaintiff also moves to strike “all allegations as to alleged statements” made by Horton pursuant to
Illinois’ Deadman’s Act, 735 ILCS 5/8-201, which Plaintiff contends “is applicable to this case based on
Plaintiff’s state law wrongful death claim.” [351] at 23. The Court denies Plaintiff’s request. As an initial
matter, Plaintiff has waived the argument by failing to support it with any discussion of the applicable
statute and case law. See Gentleman v. Massachusetts Higher Ed. Assistance Corp., 272 F. Supp. 3d 1054,
1070 (N.D. Ill. 2017) (“It is well-settled that undeveloped and perfunctory arguments are forfeited.” (citing
M.G. Skinner & Assocs. Ins. Agency, Inc. v. Norman-Spencer Agency, Inc., 845 F.3d 313, 321 (7th Cir.
2017)). Plaintiff’s argument also fails on the merits. The Dead Man’s Act does not apply to federal claims
or where the testimony sought to be excluded relates to overlapping state and federal claims. See Estate of
Chlopek by Fahrforth v. Jarmusz, 877 F. Supp. 1189, 1193 (N.D. Ill. 1995); Donohoe v. Consolidated
Operating & Production Corp., 736 F. Supp. 845, 860–61 (N.D. Ill. 1990), aff’d in part and vacated in part
on other grounds, 736 F. Supp. 845 (7th Cir. 1990). The federal and state claims in this case are overlapping
because they involve a single event: the fatal shooting of Mr. Horton. Further, the Dead Man’s Act applies
only to the testimony of interested witnesses—here, Walker and Moore—and would not apply to the
testimony of others witnesses, such as Ms. Stange. See Zang v. Alliance Financial Services of Illinois, Ltd.,
875 F. Supp. 2d 865, 881 (N.D. Ill. 2012). Finally, Plaintiff’s perfunctory argument does not address any
of the exceptions to the Dead Man’s Act. Most relevant here, “[i]f any person testifies on behalf of the
[deceased person’s] representative to any conversation with the deceased *** or to any event which took
place in the presence of the deceased ***, any adverse party or interested person, if otherwise competent,
may testify concerning the same conversation or event.” 735 ILCS 5/8-201. Thus, to the extent that
Plaintiff intends to call at trial any witnesses to the shooting—and it is difficult to see how Plaintiff could
prove his case without any such witnesses—he will waive his right to rely on the Dead Man’s Act. Indeed,
Plaintiff resists summary judgment by relying extensively on the testimony of witnesses to the shooting,
including Walker and Moore. See generally [351].
                                                      8
went first, carrying a cup of coffee. Walker joined her. Horton pulled on the doors of a parked

car that belonged to Walker. Moore testified that while Horton was pulling the door handles,

Horton was not acting in a threatening manner. Moore testified that Horton said, “This is my

people’s shit.” [320-10] at 60. Walker and Moore calmly stood by and continued to ask Horton

to leave the property. Walker testified that Horton responded, “Make me leave,” “Make me, I’ll

kick both of y’all asses. You ain’t got shit.” [320-9] at 39. Moore testified that she said to Walker,

“[m]aybe we got to detain him.” [320-10] at 56. Walker testified that he told Horton, “Hey, we’re

going to lock you up if you continue on this road.” [320-9] at 35. Walker testified that Horton

said “I don’t give a fuck” and “You is the bitch-ass police. You ain’t going to do shit.” Id. at 26.

Walker presented his police badge, announced he was a police officer, and told Horton that he was

under arrest. Walker testified that his impression prior to attempting to detain Horton was that

Horton appeared to be drunk and was stumbling all over the place.

       Walker testified that Horton turned toward Walker and said “Lock me up motherfucker.

Try. Bring it on.” [320-9] at 38. Walker and Moore testified that after Plaintiff was told he was

under arrest, Horton responded, “Come get me, then” “You ain’t going to do shit” “I will fuck you

up” and “I’ll knock your ass out” as he stepped toward Walker. [320-10] at 55. Moore testified

that Horton turned and started walking toward Moore threatening “Bitch I’ll knock you out.” [320-

10] at 66. Moore backed away from Horton. Walker then kicked the lower part of Horton’s leg,

causing Horton to stumble slightly. This was the first physical contact between Horton and either

security officer. It is disputed whether Horton was moving toward or “rushing” Moore at the time

of the kick and whether Horton was being overtly aggressive or threatening. The video from the

vestibule does not show what happened because the kick was obscured by a pillar.

       Defendants, citing Moore and Walker’s testimony and the video from the vestibule,



                                                  9
contend that Horton grabbed and twisted Walker’s leg, knocking Walker to the ground, and then

began punching Walker while he was on the ground. The video from the vestibule does not show

this alleged altercation, because a pillar blocks the view. Moore swung at Horton. Defendants

contend that Moore was trying to pull Horton off of Walker, but Plaintiff disputes this and the

video does not show what Moore was doing. The video does show, however, that Horton grabbed

Moore’s braids and ripped her natural hair out by the roots. The video further shows that, after

her hair was pulled out, Moore pulled her firearm out of its holster and pointed it at Horton to

protect herself, backing into the parking lot as Horton walked toward her. Walker also drew his

weapon and pointed it at Horton. Walker admitted, however, that during the scuffle Horton did

not try to grab Walker’s weapon, which was secured in an ankle holster.

        A resident of the building, Tawanda Stange, testified that she watched from her second-

story window as Horton moved toward Moore. Stange testified that Moore was saying “back up,

back up I don’t want to have to shoot you” and Horton responded, “Bitch. Fuck you. I don’t care

about that gun. I’m going to beat your ass again.” [320-21] at 7-9. According to Moore, Horton

also said, “That gun ain’t shit,” and “bitch you ain’t about that life” as he backed Moore down.

[320-10] at 74. Stange testified that she interpreted Horton’s actions in advancing on the officers

as trying to take their weapons. Stange also testified that Horton was very aggressive toward the

officers.

        After he was knocked to the ground, Walker stood and immediately drew his weapon and

pointed it at Horton. Walker testified that Horton threatened to take his and Moore’s weapons,

saying “That don’t mean shit to me I’ll take your guns and shoot you with them.” [320-9] at 54.

Walker testified that he approached Horton with his gun drawn and told Horton to get down on




                                                10
the ground and that he was under arrest. Walker testified that Horton responded, “Fuck that” “I

don’t give a shit” “Come get me” “I’ll kill both of y’all.” Id.

       Walker, Moore, and Horton continued moving around the parking lot.               Plaintiff

characterizes the movement as “the three of them circling” the parking lot, while Defendants

describe it as Horton “chasing” Walker and Moore. The video shows that Horton was advancing

toward Walker and Moore, while they had their weapons drawn and pointed at him. While they

were moving around the parking lot, Horton pulled on his pants several times. Horton did not

have a knife or gun or tell Walker that he had a weapon. Immediately after drawing his weapon,

Walker did not feel the need for additional police assistance. Walker did not tell Moore to call

911, and Moore did not suggest calling for backup or using a different course of action with

Horton. At one point Moore quickly reached down with one hand to pick up a clump of hair that

Horton had torn out. Moore reached down a second time to pick up another clump of hair or

Walker’s wallet or police badge. It is disputed whether Moore ever took her eyes off of Horton.

       Moore and Walker testified that while they were moving around the parking lot, Horton

repeatedly threatened to take their weapons and shoot them. Stange described the encounter as

“like a volley” in which Horton advanced on whichever security officer spoke to him, and the

officer backed up with gun drawn. Horton advanced on Walker as he backed away with his

weapon directed at Horton. Horton turned toward Moore, and she backed away out of frame of

the vestibule camera. As Horton moved toward Moore, he was talking and put a closed fist into

his other hand. Stange testified that she heard Horton make several threatening statements to

Moore, including threatening to beat her up and take her gun. Horton followed Moore out of range

of the camera.




                                                 11
        Joe Powell looked out his fourth floor window and saw a confrontation between a man and

the female security guard (Moore). Powell had seen the man asleep in the vestibule earlier. Moore

had her gun drawn. Powell testified that he heard her yell that “if he came any closer,” she was

“gonna shoot.” [320-22] at 8. According to Powell, Horton said, “I’m not afraid to die; I’m ready

to die” and “just walked away towards the sidewalk” away from Moore. Id. Powell described

Horton’s demeanor during this exchange as agitated and angry, and stated that Moore appeared

distressed and very upset. Powell last saw Horton walking along the sidewalk at which point

Powell walked away from his window, intending to go downstairs to see if he could help. Powell

therefore did not see all of the interaction between Moore and Horton. Powell put his clothes on

and was at his door when he heard a gunshot.

        Walker testified that Horton charged Moore and grabbed her in a bear hug, with his arms

almost all the way around her. According to Walker, Horton reached for Moore’s weapon.

Plaintiff disputes this account, on the basis that it is not captured on video and that Moore had no

memory of Horton grabbing her or trying to disarm her. See [359-5] at 67. Plaintiff also notes

that in the supplemental case report documenting Walker’s statement to the CPD, there is no

mention of Horton grabbing Moore.6

        According to Walker, Moore was shaking, and Horton commented “Bitch, you scared. I

got your ass. And I’m gonna take this motherfucker. . .” [320-9] at 59. Anthony Whooper, who


6
         Defendants object to this police report as hearsay. Generally, however, “statements made in police
reports are admissible under Fed. R. Evid. 803(8), which is a hearsay exception permitting the admission
of public records.” Padilla v. City of Chicago, 932 F .Supp. 2d 907, 918 (N.D. Ill. 2013); see also Salmi v.
D.T. Management, Inc., 2002 WL 31115581, at *3 (N.D. Ill. Sept. 23, 2002) (“the police report is not
inadmissible hearsay”; “[b]ecause this is a civil—not a criminal—matter, a police officer’s statements of
facts and observations in his report are admissible”); Fed. R. Evid. 803(8) (hearsay exception for public
record if it sets out “a matter observed while under a legal duty to report, “but not including, in a criminal
case, a matter observed by law-enforcement personnel”). Defendants have not offered any evidence that
the “source of information” or “other circumstances indicate a lack of trustworthiness.” Padilla, 932 F.
Supp. 2d at 918 (citing Fed. R. Evid. 803(8)).
                                                     12
worked at the building as a janitor, was on the other side of the building and heard Moore (who he

knew as “Shaq”) shouting “Get off me, it don’t got to be like this.” [320-20] at 10. Moore sounded

scared and distressed, and Whooper had “the impression that they was tussling or he was trying to

come up on her.” Id. at 11. According to Walker, he ran over, shoved Horton with his elbow, and

succeeded in getting him away from Moore. When Horton and Moore were struggling, Walker

did not shoot Horton because Moore was in his line of fire. Moore has no memory of Horton

grabbing for her gun, but remembers that Walker did something to get Horton’s attention away

from her and stop him from rushing at her. Walker testified that he pushed Horton, and Horton

started coming after Walker. Plaintiff disputes this account on the basis that Moore testified that

she had no memory of Horton grabbing her and the supplemental police report does not mention

a grab.

          According to Moore, Horton turned to Walker and said “[w]hat you going to do, puss-ass

nigger? I’ll kill you,” and then rushed Walker. [320-10] at 77. Walker testified that Horton

pursued him around the parking lot, telling him he was going to take his weapon and kill him with

it. Walker testified that Horton was at times closer than 3 to 5 feet from him as Horton pursued

him around the parking lot. The video shows that as Horton was moving toward Walker, Walker

was backing away. Walker testified that he pleaded with Horton “don’t do this, I’m going to put

you down.” [320-9] at 62-63. Horton and Walker passed in front of the lobby doors as Walker

was backing away from Horton. The lobby video shows them approximately one sidewalk square

apart, a distance of 60 inches, or five feet. Both Walker and Horton passed through an area where

the lobby video camera’s view was obstructed by a central pillar between the double doors,

creating a “zone of obscuration” which ranged from 52 inches (4’ 4”) wide adjacent to the building

to 76 inches (6’ 4”) wide at the curb. Defendants’ forensics expert, Lucient Haag, submitted a



                                                13
declaration estimating that Horton “was within approximately seven to eight feet of *** Walker

and within approximately five to six feet of Walker’s revolver when the shot was fired.” [320-23]

at 4. According to Walker, Horton was saying,” “I’m going to take that weapon,” “I’m going to

take that weapon and shove it up your ass,” “I’m going to take that weapon and shoot you with

your own goddamn weapon.” [320-9] at 71. Walker testified that he believed Horton was serious

about his threats. Plaintiff disputes this, pointing to evidence that Walker never called for police

backup or instructed Moore to do so.

       According to Walker, Horton was three to five feet from him when Horton reached for

Walker’s weapon. According to Walker, Horton’s hand was extremely close to his weapon, maybe

a foot away. Plaintiff disputes Walker’s testimony on the basis that the video does not show that

Horton reached for Walker’s weapon. Plaintiff also points out that Stange, who claims to have

heard the encounter from her window above the scene, acknowledged that she did not see Horton

try to grab Walker’s weapon.

       Walker hopped back as he raised his weapon and fired a single shot, which struck Horton

in the chest. Horton was seven to eight feet away from Walker and five to six feet away from the

weapon in Walker’s outstretched arm at the time of the shooting. When Walker hopped back

immediately prior to firing, he increased the distance between himself and Horton by

approximately two feet. Horton fell to the ground. It is disputed which direction he fell. Plaintiff

submits that Horton fell backwards, while Defendants assert that Horton turned and fell on his

side. The video is partially obscured, but it appears that Horton’s momentum was backward and

he fell on his side; he did not fall forward toward Walker.




                                                14
        According to Haag’s declaration, Horton’s stride was approximately 30 inches long and he

could advance seven feet in three quick steps, which could take one second.7 Dr. Haag opines that

a person of Horton’s size can reach with an outstretched arm and hand and shorten the separation

distance by nearly three feet. Because of the firing mechanism on Walker’s revolver, if Horton

had grabbed Walker’s revolver, his grasp on the revolver could have rendered the revolver

temporarily incapable of firing. If wrested away from Walker, the revolver would have been fully

capable of firing.

        In the moments just before Walker shot Horton, Moore screamed out “No, no, Oh, my God,

oh, my God” in reference to what she understood to be the “climax that was about to occur.” [359-

5] at 79. Stange did not see the shooting because at the time it occurred, she had stepped away

from the window to call 911. Stange had just finished calling 911 and was in the living room when

she heard the shot. She went downstairs to see who had been shot.

        After the shooting, the video shows Horton rolling on the ground, still alive. Neither Moore

nor Walker pat Horton down for weapons.                The video shows Walker enter the building

immediately after the shooting, while Moore remained outside. Moore immediately used her

phone to dial 911. The video shows that she paced around during the phone call, at times facing

away from Horton. Moore testified that Horton’s actions prevented her from calling 911 before

the shooting, because she could not take her eyes off the situation or leave Moore by himself.

Plaintiff disputes this and argues that the video from the vestibule shows that Moore could have

called the police when she was in the building, or at any time before Walker kicked Horton, or




7
        Plaintiff disputes this opinion on the basis that Horton was intoxicated and stumbling at the time of
the encounter, and Dr. Haag’s affidavit does not indicate that he took this factor into account. However,
the video shows that Horton was able to walk, so Dr. Haag’s decision not to factor this is does not render
his opinion incompetent.
                                                     15
after the kick instead of picking up her hair. Moore testified that she believes that Horton had

demonstrated that he could dominate her and Walker.

       Horton died from his injuries. Plaintiff, who is Horton’s surviving brother, brought this

lawsuit as Independent Administrator of Horton’s estate. Plaintiff’s governing Fourth Amended

Complaint [128] contains the following claims: a Section 1983 claim against Walker for excessive

force (Count I); a Section 1983 claim against Moore for failure to intervene (Count II); a Section

1983 claim against Walker and Moore for failure to provide medical care (Count III); a Section

1983 claim against Walker and Moore for conspiracy (Count IV); state law claims for intentional

infliction of emotion distress (“IIED”) (Count V), wrongful death under Illinois’ Wrongful Death

Act, 740 ILCS 180/0.01 et seq. (Count VI), and battery (Count VII), which are based on the alleged

actions of Walker and Moore and pray for relief against “Defendants” generally; a claim against

H.J. Russell and Maverick for negligent supervision (Count VIII); a Monell claim against the City

based on its alleged failure to adequately investigate and discipline its officers who have been

involved in shootings of civilians (Count IX); a Monell claim against CHA based on its alleged

failure to adequately investigate, train, monitor, and discipline security guards, security guard

companies, and property management companies who provide services at CHA properties (Count

X); a claim against the City and CHA for indemnification (Count XI); and a respondeat superior

claim against the City, CHA, H.J. Russell, and Maverick for the torts committed by their alleged

agents, Walker and Moore (Count XII). In its September 15, 2016 order [268], the Court dismissed

Counts V and VII without prejudice as to Maverick only.

       On December 14, 2017, Plaintiff filed stipulations, [316] and [317], to voluntarily dismiss

with prejudice Count III (failure to provide medical care), Count IV (conspiracy), and Count V

(intentional infliction of emotional distress) against the City, Maverick, Walker, and Moore. On



                                               16
September 28, 2018, the Court entered a stipulation and agreed order of dismissal [396] approving

a settlement between Plaintiff, CHA, and Russell. As a result of the settlement, CHA is dismissed

from the case; Russell remains in the case as a cross-claimant.

       Currently before the Court are the City and Walker’s motion for summary judgment [318]

and Moore and Maverick’s motion for summary judgment [322] on all claims against them that

remain.

II.    Legal Standard

       Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “A party asserting that a fact cannot be or is genuinely disputed must support the assertion

by *** citing to particular parts of materials in the record” or “showing that the materials cited do

not establish the absence or presence of a genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). A genuine issue of material

fact exists if “the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking summary

judgment has the burden of establishing the lack of any genuine issue of material fact. See Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). The Court “must construe all facts and draw all

reasonable inferences in the light most favorable to the nonmoving party.” Majors v. Gen. Elec.

Co., 714 F.3d 527, 532-33 (7th Cir. 2013) (citation omitted).

       To avoid summary judgment, the nonmoving party must go beyond the pleadings and “set

forth specific facts showing that there is a genuine issue for trial.” Liberty Lobby, 477 U.S. at 250.

Summary judgment is proper if the nonmoving party “fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will



                                                 17
bear the burden of proof at trial.” Ellis v. CCA of Tennessee LLC, 650 F.3d 640, 646 (7th Cir.

2011) (quoting Celotex, 477 U.S. at 322). The non-moving party “must do more than simply show

that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd.

v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In other words, the “mere existence of a scintilla

of evidence in support of the [non-movant’s] position will be insufficient; there must be evidence

on which the jury could reasonably find for the [non-movant].” Anderson, 477 U.S. at 252.

III.   Analysis

       A.      The City and Walker’s Motion for Summary Judgment [318]

               1.      Section 1983 Excessive Force Claim Against Walker

       In Count I of the governing Fourth Amended Complaint, Plaintiff alleges that Walker

subjected Horton to excessive force in violation of the Fourth Amendment to the United States

Constitution by “fatally shooting him.” [128] at 3. “The Fourth Amendment is implicated because

a police officer’s use of deadly force constitutes a seizure within the meaning of that amendment

and therefore is constitutional only if it is reasonable.” DeLuna v. City of Rockford, 447 F.3d 1008,

1010 (7th Cir. 2006). “[A] person has a right not to be seized through the use of deadly force

unless he puts another person (including a police officer) in imminent danger or he is actively

resisting arrest and the circumstances warrant that degree of force.” Weinmann v. McClone, 787

F.3d 444, 448 (7th Cir. 2015); see also Sherrod v. Berry, 856 F.2d 802, 805 (7th Cir. 1988) (“it is

reasonable to use deadly force if the officer, when exercising his or her reason and judgment, has

probable cause to believe that the suspect poses a threat of death or serious physical harm to the

officer or others and, whenever possible, warns the suspect before firing”).

       Walker argues that even if his use of deadly force on Horton violated the Fourth

Amendment, Walker is nonetheless shielded from suit by the doctrine of qualified immunity. “The



                                                 18
qualified immunity doctrine provides defendants immunity from suit, not just a defense to

liability.” Sebesta v. Davis, 878 F.3d 226, 233 (7th Cir. 2017) (citing Pearson v. Callahan, 555

U.S. 223, 231 (2009)). “Though it is an affirmative defense for pleading purposes, the plaintiff

carries the burden of showing that defendants are not immune.” Id. Walker has asserted qualified

immunity, and therefore Plaintiff can proceed with his claim only if he can show both that (1) “the

‘facts, taken in the light most favorable to [him], make out a violation of a constitutional right,’”

and (2) the right was ‘clearly established at the time of the alleged violation.’” Hurt v. Wise, 880

F.3d 831, 840-41 (7th Cir. 2018) (quoting Allin v. City of Springfield, 845 F.3d 858, 862 (7th Cir.

2017)). The Court “may address these issues in whatever order seems best for the case at hand.”

Sebesta, 878 F.3d at 233. In this case, the Court begins with the second requirement because it is

dispositive.8



8
         As to the first factor, Supreme Court “case law sets forth a settled and exclusive framework for
analyzing whether the force used in making a seizure complies with the Fourth Amendment.” County of
Los Angeles v. Mendez, 137 S. Ct. 1539, 1546 (U.S. 2017) (citing Graham v. Connor, 490 U.S. 386, 395
(1989)). “Determining whether the force used to effect a particular seizure is ‘reasonable’ under the Fourth
Amendment requires a careful balancing of ‘the nature and quality of the intrusion on the individual’s
Fourth Amendment interests’ against the countervailing governmental interests at stake.” Graham, 490
U.S. at 496 (quoting Tennessee v. Garner, 471 U.S. 1, 8 (1985)). In considering whether a particular use
of force is unconstitutional, the Court is required to “consider the facts and circumstances of each particular
case,” rather than some generalized or archetypical version of that kind of use of force. Weinmann v.
McClone, 787 F.3d 444, 448 (7th Cir. 2015). Factors that may be relevant in a particular case include “the
severity of the crime; whether the suspect posed an immediate threat to the officers or others; whether the
suspect was resisting or evading arrest; whether the individual was under arrest or suspected of committing
a crime; whether the individual was armed; and whether the person was interfering or attempting to interfere
with the officer’s duties.” Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (citing Padula v. Leimbach,
656 F.3d 595, 602 (7th Cir. 2011)). The reasonableness of a use of force is “analyzed from the perspective
of a reasonable officer under the circumstances, rather than examining the officer’s actions in hindsight.”
Dawson, 803 F.3d at 833. “[I]f there are sufficient undisputed material facts to establish that the officer
acted reasonably under the circumstances, then the court must resolve the issue as a matter of law, rather
than allow a jury to ‘second-guess’ the officer’s actions.” Dawson, 803 F.3d at 833. That said, the
“reasonableness inquiry ‘nearly always requires a jury to sift through disputed factual contentions, and to
draw inferences therefrom,’” and therefore the Seventh Circuit has “‘held on many occasions that summary
judgment or judgment as a matter of law in excessive force cases should be granted sparingly.’” Abdullahi
v. City of Madison, 423 F.3d 763, 773 (7th Cir. 2005) (quoting Santos v. Gates, 287 F.3d 846, 853 (9th Cir.
2002)).


                                                      19
       In order to satisfy the second requirement, Plaintiff “bears the burden of showing that there

is a case ‘on point or closely analogous’ that allows us to conclude that a reasonable government

employee would or should know that [Walker’s] conduct [wa]s unlawful.” Sebesta, 878 F.3d at

234 (quoting Boyd v. Owen, 481 F.3d 520, 527 (7th Cir. 2007)). “Qualified immunity attaches

when an official’s conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” White v. Pauly, -- U.S. --, 137 S. Ct. 548, 551

(2017) (internal quotation marks and citation omitted). “Because the focus is on whether the

officer had fair notice that her conduct was unlawful, reasonableness is judged against the

backdrop of the law at the time of the conduct.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004).

Although there need not be “‘a case directly on point for a right to be clearly established, existing

precedent must have placed the statutory or constitutional question beyond debate.’” Kisela v.

Hughes, -- U.S. --, 138 S. Ct. 1148, 1152 (2018) (quoting White, 137 S. Ct. at 551). “In other

words, immunity protects all but the plainly incompetent or those who knowingly violate the law.”

White, 137 S. Ct. at 551.

       The Supreme Court has “repeatedly told courts *** not to define clearly established law at

a high level of generality.” Kisela, 138 S. Ct. at 1152. “[S]pecificity is especially important in the

Fourth Amendment context, where the Court has recognized that it is sometimes difficult for an

officer to determine how the relevant legal doctrine, here excessive force, will apply to the factual

situation the officer confronts.” Mullenix v. Luna, 136 S. Ct. 305, 308 (U.S. 2015) “Use of

excessive force is an area of the law in which the result depends very much on the facts of each

case, and thus police officers are entitled to qualified immunity unless existing precedent squarely

governs the specific facts at issue.” Kisela, 138 S. Ct. at 1153. “Precedent involving similar facts




                                                 20
can help move a case beyond the otherwise ‘hazy border between excessive and acceptable force’

and thereby provide an officer notice that a specific use of force is unlawful.” Id.

          Plaintiff argues that Walker is not entitled to qualified immunity because Tennessee v.

Garner, 471 U.S. 1 (1985), “established more than 30 years ago that it is a Fourth Amendment

violation to use deadly force against an unarmed and non-dangerous individual.” [350] at 30.

Garner did establish that “[a] police officer may not seize an unarmed, nondangerous suspect”—

in that case, a felony suspect fleeing arrest—”by shooting him dead,” and therefore a Tennessee

statute was “unconstitutional insofar as it authorizes the use of deadly force against such fleeing

suspects.” Tennessee v. Garner, 471 U.S. 1, 11 (1985). But Garner is not enough to defeat a

claim of qualified immunity. As the Supreme Court has recently reiterated, “the general rules set

forth in “Garner and Graham [v. Connor, 490 U.S. 386 (1989)] do not by themselves create clearly

established law outside an ‘obvious case.’” White, 137 S. Ct. at 552 (quoting Brosseau, 543 U.S.

at 199.

          This is not such an “obvious case.” White, 137 S. Ct. at 552 Considering the evidence in

the light most favorable to Plaintiff, Horton pursued Moore and Walker at close distance, while

they had their guns drawn and were telling him to stand back. Regardless of whether Horton had

a weapon, was threatening to take Walker’s weapon, or lunged at Walker immediately before the

shot was fired,9 Horton’s close proximity to Walker’s weapon and unwillingness to stand down

distinguish this case from Garner, which involved a fleeing suspect. The undisputed evidence

also shows that, in the moments leading up to the shooting, Walker and Horton engaged in some

sort of struggle that led to the two men falling to the ground and that when Moore intervened,


9
 The Court assumes for purposes of this motion that Horton did not lunge toward Walker in the moments
before he was shot. It is therefore unnecessary for the Court to resolve whether Plaintiff would be entitled
at trial to “seek[] an adverse spoliation inference” that allegedly missing footage from the two outside
cameras “would show that Horton did not lunge for Walker’s gun.” [350] at 20.
                                                    21
Horton violently ripped out Moore’s braided hair at the roots. The undisputed evidence also

supports Defendants’ account that Horton was threatening Moore and Walker before he was shot.

It is not necessary for the Court to consider Moore’s and Walker’s testimony to reach this

conclusion, because Stange, a third-party witness, provided a consistent account. Plaintiff has not

controverted Stange’s testimony that she heard Horton make several threatening statements to

Moore, including that he would beat her up and take her gun. Plaintiff argues that it is disputed

whether Horton tried to disarm Moore. He offers a small amount of circumstantial evidence to

support his position: this is not in the police report; Moore could not remember if Horton tried to

take her gun. But even if Horton did not try to disarm Moore, all the evidence in the record

indicates that Horton was advancing aggressively toward Moore when Walker intervened, at which

point Horton turned back on Walker.

       Plaintiff has not identified any “existing precedent” that “squarely governs the specific

facts at issue” here. Kisela, 138 S. Ct. at 1148. In contrast, Walker identifies several cases in

which the Seventh Circuit upheld summary judgment rulings that the use of deadly force was

justified where the decedent was advancing on the officer. In DeLuna v. City of Rockford, 447

F.3d 1008 (7th Cir. 2006), the Seventh Circuit affirmed the district court’s grant of summary

judgment to the defendant officer on the ground that his use of deadly force was reasonable, where

the officer was responding to a domestic violence call involving a decedent with a known history

of violence, the decedent told the officer that the officer would have to kill him, and when the

officer told the decedent to stop advancing toward him, the decedent kept advancing and lunged

at the officer when he stumbled, at which point the officer fired one shot. Id. at 1012. The

undisputed hypothetical used by defendant’s expert in DeLuna assumed that the police officer and

the decedent “were anywhere from 5–15 feet apart when” the officer shot the decedent. Id. The



                                                22
court explained that “[r]egardless of whether [the officer] saw a gun or believed [the decedent]

was reaching for [the officer’s] weapon, the action of [the decedent] lunging towards him after the

threats and bizarre conduct, established the real danger of imminent serious bodily injury.” Id. at

1013. According to the court, the officer was not required to “wait until there is a physical struggle

for control of his weapon before a situation presents an imminent danger of serious physical

injury.” Id. Similarly, in Tom v. Voida, 963 F.2d 952 (7th Cir. 1992), the court of appeals affirmed

a grant of summary judgment for a police officer on an excessive force claim arising out of a fatal

shooting where the officer justifiably believed that the suspect posed an immediate threat to her

after he had already physically beaten her and was rushing at her again.

       Perhaps the threats posed by the decedents in DeLuna and Tom were clearer—Horton

walked quickly toward Walker but arguably was not “rushing” him; Plaintiff disputes Walker’s

account that Horton was reaching for Walker’s weapon, and the video does not show the exact

moment when the shot was fired. Nonetheless, when the undisputed facts are viewed in the light

most favorable to Plaintiff, there is not a wide gulf between the facts of DeLuna and this case. The

video clearly shows that Horton was walking quickly toward Walker and was within eight feet of

Walker and his firearm when he was shot. And there is plenty of evidence that Horton presented

a risk to the officers’ safety. He had a physical scuffle with Walker; he pulled out Moore’s hair;

and he continued to advance toward the officers repeatedly despite their drawn firearms. Plaintiff

has not identified—and the Court has not found—any controlling case law with even remotely

similar facts in which a defendant was found to have used excessive force by shooting. While it

is established that officers may not “use significant force on nonresisting or passively resisting

suspects,” Williams v. Indiana State Police Dep’t, 797 F.3d 468, 484 (7th Cir. 2015), Horton does

not fit into that category of suspects. The facts concerning Walker’s conduct show, at worst, that



                                                 23
it lies in “the sometimes hazy border between excessive and acceptable force,” for which qualified

immunity provides protection. Saucier v. Katz, 533 U.S. 194, 206 (2009). For this reason, the

Court concludes that Walker is entitled to summary judgment on the excessive force claim based

on qualified immunity. It is unnecessary for purposes of deciding this claim to determine whether

“the ‘facts, taken in the light most favorable to [Plaintiff], make out a violation of a constitutional

right.’” Hurt, 880 F.3d at 840-41 (quoting Allin v, 845 F.3d 862).

                 2.    State Law Claims Against Walker

       Walker argues that he also is entitled to summary judgment on Plaintiff’s state law claims

for wrongful death and battery because (1) his use of force was justified under 720 ILCS 5/7-5 and

(2) he is shielded from liability by Illinois’ Tort Immunity Act.

       720 ILCS 5/7-5 governs a peace officer’s use of force in making an arrest and provides an

affirmative defense to wrongful death and battery claims. See Muhammed v. City of Chicago, 316

F.3d 680, 683 (7th Cir. 2002); In re T.W., 888 N.E.2d 148, 156 (Ill. App. 2008). The statute

provides that:

       (a) A peace officer, or any person whom he has summoned or directed to assist him,
       need not retreat or desist from efforts to make a lawful arrest because of resistance
       or threatened resistance to the arrest. He is justified in the use of any force which
       he reasonably believes to be necessary to effect the arrest and of any force which
       he reasonably believes to be necessary to defend himself or another from bodily
       harm while making the arrest. However, he is justified in using force likely to cause
       death or great bodily harm only when he reasonably believes that such force is
       necessary to prevent death or great bodily harm to himself or such other person, or
       when he reasonably believes both that:

       (1) Such force is necessary to prevent the arrest from being defeated by resistance
       or escape; and

       (2) The person to be arrested has committed or attempted a forcible felony which
       involves the infliction or threatened infliction of great bodily harm or is attempting
       to escape by use of a deadly weapon, or otherwise indicates that he will endanger
       human life or inflict great bodily harm unless arrested without delay.



                                                  24
720 ILCS 5/7-5. Citing this statute, the Seventh Circuit has explained that “[t]he same rule applies”

to wrongful death claims under Illinois law as to Fourth Amendment excessive force claims:

“‘when an officer believes that a suspect’s actions [place] him, his partner, or those in the

immediate vicinity in imminent danger of death or serious bodily injury, the officer can reasonably

exercise the use of deadly force.’” Muhammed, 316 F.3d at 683 (quoting Sherrod, 856 F.2d at

805); see also Williams v. Village of Maywood, 2016 WL 4765707, at *4 (N.D. Ill. Sept. 13, 2016)

(Illinois wrongful death claim “is governed by a standard similar to the standard governing Fourth

Amendment excessive force claims, meaning that the claims are likely to stand or fall together”);

Lampkins v. Jones, 2014 WL 12621565, at *4 (N.D. Ill. Nov. 4, 2014) (“A finding that a police

officer’s use of deadly force was reasonable due to the imminent danger of death or serious bodily

injury to himself or others has been found to foreclose actions based on both the Fourth

Amendment and the Illinois Wrongful Death Act.” (citing Muhammed, 361 F.3d at 683)).

       Illinois’ Tort Immunity Act protects local public employees from liability for actions

“committed in the execution or enforcement of any law unless such act or omission constitutes

willful and wanton conduct.” 745 ILCS 10/2-202. Willful and wanton conduct is “a course of

action which shows an actual or deliberate intention to cause harm or which, if not intentional,

shows an utter indifference to or conscious disregard for the safety or others or their property.”

745 ILCS 10/1-210. To determine if Walker’s conduct could be considered “willful and wanton”

under the Tort Immunity Act, the Court must determine if Walker “acted without legal

justification.” See Davis, 8 N.E.3d at 148 (holding, in wrongful death police shooting case, that

trial court’s modification of pattern jury instruction to incorporate the phrase “without legal

justification” was proper and “harmonized plaintiff’s burden of proof on her battery claim to prove

the contact was unauthorized, the affirmative defense of immunity under the [Tort Immunity] Act,



                                                 25
and plaintiff’s burden to prove willful and wanton conduct, while accounting for self-defense or

legal justification as a legally authorized contact”); Wilson v. City of Chicago, 758 F.3d 875, 880

(7th Cir. 2014) (in wrongful death claim arising out of police shooting, plaintiff had burden to

prove that police officers acted without legal justification, where officers claimed immunity under

the Tort Immunity Act). This, in turn, requires an examination of whether Walker’s conduct was

justified under 745 ILCS 10/2-202, which applies the Fourth Amendment standard.

       In sum, to decide if Walker is protected by 720 ILCS 5/7-5 or the Tort Immunity Act, the

Court must answer the question left open in regard to Plaintiff’s federal excessive force claim as a

consequence of the qualified immunity doctrine—namely, whether, viewing the evidence in the

light most favorable to Plaintiff, Walker’s use of force complied with the Fourth Amendment. As

determined above, it was not clearly established at the time of the shooting that Walker’s alleged

conduct constituted an unacceptable use of force under the Fourth Amendment. That does not

mean, however, that every reasonable juror necessarily would conclude that Walker’s use of force

did, in fact, comply with the Fourth Amendment. See, e.g., Ellis v. Wynalda, 999 F.2d 243, 246

(7th Cir. 1993) (“When reasonable minds could differ [on whether a particular use of force is

excessive], in the typical summary judgment decision the balance tips in favor of the nonmovant

while in the qualified immunity context the balance favors the movant.”). Although it is a close

call, the Court cannot say as a matter of law that Plaintiff’s claim is so weak that it should not go

to a jury on the question of whether Walker’s conduct complied with the Fourth Amendment or

was justified under Illinois law. See Abdullahi v. City of Madison, 423 F.3d 763, 773 (7th Cir.

2005) (noting that the “reasonableness inquiry ‘nearly always requires a jury to sift through

disputed factual contentions, and to draw inferences therefrom,’” and therefore “‘summary

judgment or judgment as a matter of law in excessive force cases should be granted sparingly’”).



                                                 26
Instead, when the undisputed evidence is viewed in the light most favorable to Plaintiff and factual

disputes are resolved in his favor, Walker’s conduct falls within the “hazy border” of force that

that the law has neither declared excessive nor deemed constitutional.

       Most importantly, there are disputed questions of fact concerning whether Horton was

actively trying to disarm Moore or Walker at the time he was shot. The videos from the Property

do not capture the critical moments of the encounter. When Horton was allegedly trying to disarm

Moore, Horton and Moore were to the left of the vestibule camera’s range. Plaintiff maintains that

Horton’s “alleged off-camera attack and attempted disarming” or Moore was fabricated to justify

the subsequent shooting. [350] at 11. Plaintiff identifies some circumstantial evidence to support

his position: Moore does not remember Horton grabbing her or trying to take her firearm; a

supplemental police report completed after the incident and memorializing Walker’s statement to

police does not mention Horton physically attacking Walker or attempting to disarm her; and

Powell, who saw the confrontation between Moore and Horton from his fourth floor window, saw

Horton walking away from Moore down the sidewalk.

       The video from the vestibule camera also does not show the moment, immediately before

Horton was shot, when Horton allegedly lunged at Walker in an attempt to disarm him. This gap

is susceptible to different interpretations: maybe Horton never lunged; perhaps he lunged in the

short period of time when he and Walker were behind a pillar and thus obscured from the camera’s

view. The dispute over whether Horton lunged distinguishes this case from DeLuna, discussed

above, in which it was undisputed that the officer shot a decedent who “kept advancing and lunged

at the officer when he stumbled,” at which point the officer fired a single shot. 447 F.3d at 1012.

       The video from the vestibule camera also does not show the moment when Horton was

shot. Horton comes back into camera range after he is shot and is falling to the ground. According



                                                27
to Plaintiff, Horton fell backwards, indicating that he was not lunging forward when he was shot.

But according to Defendants, Horton turned and fell on his side, which is consistent with him

lunging forward at the time of the shooting. As the Court views the video, Horton’s momentum

was backward and Horton he fell on his side, which could be consistent with either side’s version

of events. Walker and the City have submitted an affidavit from their retained expert Lucien Haag,

an independent forensic consultant on the subjects of firearms identification, firearms-related

evidence, and the reconstructive aspects of shooting incidents. See [320-23]. Based on his analysis

of Horton’s autopsy report, the relative heights of Horton and Walker, and Walker’s shooting

stance, Haag opines that “Horton was in a forward leaning position at the time he was shot,” rather

than a “leaning away or avoidance posture.” Id. at 5. Plaintiff has not offered his own expert on

this topic. However, Haag’s opinion is not necessarily inconsistent with Plaintiff’s position that

there was no lunge. Haag stated that Horton was leaning forward, but not that he lunged. This is

already apparent from the video; in the seconds before the shooting, Horton was walking toward

Walker leaning at a slight forward angle.

       Walker and the City also emphasize testimony that Walker, Moore, and Stange all heard

Horton make verbal threats to disarm Walker and Moore and use their weapons against them.

Plaintiff responds that a jury would not be required to believe this testimony. However, Plaintiff

cannot avoid summary judgment by attacking a witness’s credibility unless he has some

independent facts to support his claims. See Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir.

2008); Muhammed, 316 F.3d at 683–84. Plaintiff does not identify any reason why a factfinder

should doubt Stange’s testimony that she heard Horton threaten to disarm Moore. Plaintiff also

does not identify any specific evidence that calls into question the credibility of Moore’s testimony

that, when Horton turned to Walker in the final moments of the incident, Horton threatened to kill



                                                 28
Walker. As to Walker’s testimony, Plaintiff has identified some potential impeachment evidence:

Walker’s alleged fabrication of Horton’s attack on and attempt to disarm Moore, which Walker

did not include in his statement to police.

       Plaintiff contends that even if Horton did make verbal threats, the situation was not serious

enough to justify the use of deadly force. According to Plaintiff, “there was no reflexive or

instinctual response by Walker to a sudden and deadly act by Horton,” but rather, “this was a slow

developing four-minute encounter between two, armed security guards and an unarmed man who

could barely stand up, and who had been cooperative until he was attacked,” and the officers “had

ample time to take other actions, including calling the police.” [350] at 24.

       The Court ultimately agrees with Plaintiff that a jury should determine whether Walker’s

use of force was reasonable under the circumstances. Although the undisputed facts at least place

this incident within the grey area within which qualified immunity shields Walker from liability

under federal law, the facts are neither uncontested nor so crystal clear that the merits can be

resolved as a matter of law. As explained above, it is disputed whether Horton tried to disarm

Moore before turning his attention to Walker. If a jury believed that Horton did not attempt to

disarm Moore, it could conclude that a reasonable officer in Walker’s position would not perceive

Horton to be an imminent threat. It could also conclude that Walker’s testimony was not credible,

since Walker testified at his deposition (in an alleged contradiction to his statement to the police

after the incident) that Horton grabbed and tried to disarm Walker. It is also disputed whether

Horton was lunging at Walker immediately before Walker fired his gun. If Horton did not lunge,

this gives credence to Plaintiff’s position that there was no emergency precipitating the final shot,

and therefore Walker’s decision to fire at that moment was unreasonable. And qualified immunity

from a Section 1983 claim “does not provide a shield against * * * state law claims, which perforce



                                                 29
look to state rules of immunity.” Robinson v. Gerritson, 210 F. Supp. 2d 1004, 1013 (N.D. Ill.

2002). Some state immunity rules track federal law. See Cherry v. Town of Westville, 2017 WL

2930499, at *2 (N.D. Ind. July 10, 2017) (“The Indiana Supreme Court had held that the qualified

immunity applicable to federal claims applies equally to claims against government officials under

state law”). But Illinois’ do not. See Jenkins v. Spaargaren, 2011 WL 1356757, at *6 (N.D. Ill.

Apr. 7, 2011) (denying summary judgment on malicious prosecution claim and explaining “that

claim is brought under Illinois law, and Defendants cite no authority holding that qualified

immunity applies to supplemental state law claims”); Roe v. Village of Westmont, 2003 WL

444508, at *3-*4 (N.D. Ill. Feb. 24, 2003) (rejecting argument that qualified immunity for federal

claims extends to state law claims). For these reasons, the Court concludes that Walker is not

entitled to summary judgment on Plaintiff’s wrongful death or battery claims.

               3.     Claims Against the City

       Defendants argue that the City is entitled to summary judgment on Plaintiff’s

indemnification and respondeat superior claims (Counts XI and XII) because both claims are

dependent on Walker being found liable on the claims brought against him. Since the Court is

denying Walker’s motion for summary judgment on the state law claims, the Court also concludes

that the City is not entitled to summary judgment on Plaintiff’s indemnification and respondeat

superior claims.

       B.      Maverick and Moore’s Motion for Summary Judgment [322]

               1.     Section 1983 Failure to Intervene Claim Against Moore

       In his Section 1983 failure to intervene claim against Moore, Plaintiff alleges that Moore

“stood by without intervening” to prevent Walker from fatally shooting Horton, even though “she

had a reasonable opportunity to prevent this harm.” [128] at 4. Moore argues that she is entitled



                                               30
to summary judgment on this claim because (1) she was not acting under color of law, as required

to be subject to liability under Section 1983; (2) she did not breach her duty to intervene because

she did not have an opportunity to do anything to prevent the shooting; and (3) she is protected by

qualified immunity. The Court need not reach the third argument, because Moore prevails on the

first and second, entitling her to summary judgment on the failure to intervene claim.

       An officer “who is present and fails to intervene to prevent other law enforcement officers

from infringing the constitutional rights of citizens is liable under § 1983 if that officer had reason

to know: (1) that excessive force was being used, (2) that a citizen has been unjustifiably arrested,

or (3) that any constitutional violation has been committed by a law enforcement official; and the

officer had a realistic opportunity to intervene to prevent the harm from occurring.” Abdullahi v.

City of Madison, 423 F.3d 763, 774 (7th Cir. 2005) (emphasis in original).; see also Gill v. City of

Milwaukee, 850 F.3d 335, 342 (7th Cir. 2017); Patrick v. City of Chicago, 213 F. Supp. 3d 1033,

1053 (N.D. Ill. 2016). Moore argues that she “did not have any reason to know that the shooting

would occur, had no opportunity to prevent it from occurring, and was not deliberately indifferent

to Officer Walker’s actions.” [323] at 11. Plaintiff responds that there is evidence from which a

jury could infer that Moore knew Walker was going to shoot Horton—namely, Moore’s testimony

that, in the moments just before Walker shot Horton, she screamed out “No, no, Oh, my God, oh,

my God” in reference to what she understood to be the “climax that was about to occur.” [352] at

5. She further testified that she screamed this out because she could tell that something bad was

about to happen. Id.

       Construing the evidence in the light most favorable to Plaintiff, the Court concludes that

no reasonable jury could conclude that Moore had a realistic opportunity to intervene to prevent

the shooting from occurring. At the earliest, Moore arguably knew at the time she was saying



                                                  31
“No, no, no” that Walker might shoot Horton. However, by Plaintiff’s admission, Moore did not

make this statement until seconds before Walker shot Horton. Plaintiff does not identify any action

that Moore could have taken at that time to prevent the shooting. Calling 911—the only action

that Plaintiff faults Moore for not taking—would have accomplished nothing in the short interval

before the shooting. Moreover, given Horton’s demeanor—which included yanking Moore’s

braids out of her head and his continued belligerence despite the presence of two armed security

officers—Moore could not be faulted for remaining on high alert instead of reaching for her phone.

       The Court next considers whether Moore was acting under color of law at the time of the

shooting. “While generally employed against government officers, the language of § 1983

authorizes its use against private individuals who exercise government power; that is, those

individuals who act ‘under color of state law.’” Johnson v. LaRabida Children’s Hosp., 372 F.3d

894, 896 (7th Cir. 2004) (quoting Payton v. Rush–Presbyterian–St. Luke’s Med. Ctr., 184 F.3d

623, 628 (7th Cir. 1999)). A private party will be deemed to have acted under “color of state law”

when the state either (1) “effectively directs or controls the actions of the private party such that

the state can be held responsible for the private party’s decision”; or (2) “delegates a public

function to a private entity.” Payton, 184 F.3d at 628.

       Moore, an employee of Maverick (not CPD), argues that she was not acting under color of

state law when Horton was shot because (1) there was no transfer to Moore or Maverick of any

power or authority traditionally held by the state; (2) Moore had limited powers, no power to arrest,

and no direct line of contact to CPD; and (3) Moore did not hold herself out as a police officer.

Plaintiff responds that Moore is subject to suit under Section 1983 because “[i]t is enough that

[s]he is a willful participant in joint action with the State or its agents” as “‘[p]rivate persons,

jointly engaged with state officials in the challenged action, are acting ‘under color’ of law for



                                                 32
purposes of § 1983 actions.’” [352] at 3 (quoting Dennis v. Sparks, 449 U.S. 24, 27-28 (1980)).

Moore disputes this, and argues that her alleged willingness to engage in joint action with a state

agent (Walker) is not sufficient to establish joint action without evidence of a planned conspiracy

between Moore and Walker.

       “A charge of joint action amounts to alleging some agreement between private and public

actors to violate plaintiff’s constitutional rights.” Cunningham v. Southlake Center for Mental

Health, Inc., 924 F.2d 106, 107–08 (7th Cir. 1991); see also L.P. v. Marian Catholic High School,

852 F.3d 690, 696 (7th Cir. 2017) (charge of joint action “requires ‘evidence of a concerted effort

between a state actor and that individual’” (quoting Fries v. Helsper, 146 F.3d 452, 457 (7th Cir.

1998))). “A requirement of the joint action charge therefore is that both public and private actors

share a common, unconstitutional goal.” Cunningham, 924 F.2d at 107-08. In this case, there is

no evidence that Moore had any agreement with Walker to violate Horton’s rights. Assuming for

present purposes that Moore’s exclamation was an expression of concern that Walker was about

to fire his weapon—and not just a general statement of panic in the highly charged circumstances

of the overall confrontation with Horton—Moore did not suspect that Walker might shoot Horton

until a few seconds before the shooting occurred. By that point it was too late to intervene to do

anything to stop it. Further, Moore did not hold herself out as a police officer and did not have (or

try to exercise) the power to arrest. Compare Wade v. Byles, 83 F.3d 902, 905-06 (7th Cir. 1996)

(private security guard at CHA building was not performing exclusive state function when he shot

plaintiff, and thus guard was not state actor and plaintiff could not maintain § 1983 action against

guard and private security company; guard’s function as lobby security guard with limited powers

was not traditionally exclusive function of state, and contracted security guards were not part of

statutorily authorized police force); Johnson, v. LaRabida Children’s Hosp., 372 F.3d 894 (7th



                                                 33
Cir. 2004) (private security guard not acting under color of law when no evidence of delegated

authority and guard “was not expected or authorized to carry out the function of a police officer”).

         For these reasons, Moore is entitled to summary judgment on Plaintiff’s failure to intervene

claim.

                2.      State Law Claims Against Moore

         Moore argues that she is entitled to summary judgment on Plaintiff’s wrongful death and

battery claims because she did not cause Horton’s death and her only contact with Horton (trying

to pull him away from Walker when the two men were on the ground) was in defense of Walker.

Plaintiff does not dispute Moore’s summary of the facts. However, Plaintiff opposes summary

judgment on the basis that, although there is generally “no duty to control the conduct of a third

person to prevent him from causing physical harm to another *** this rule does not apply where

an act or omission of the defendant does contribute to the risk of harm.” [352] at 8 (citing Bruntjen

v. Bethalto Pizza, LLC, 18 N.E.3d 215, 231 (Ill. App. 2014)). Plaintiff contends that “Moore’s

failure to take action to prevent Walker from engaging in an unjustified killing of Mr. Horton by

calling the police as she was expected to do contributed to the risk of harm to Mr. Horton.” Id.

         “Generally, there is no duty to control the conduct of a third person to prevent him from

causing physical harm to another.” Bruntjen, 18 N.E. 3d at 231. “However, this rule does not

apply where an act or omission of the defendant does contribute to the risk of harm.” Id. In such

cases, the Court must assess four factors to determine whether the “plaintiff and *** defendant

stood in such a relationship to each other that the law imposed an obligation upon the defendant to

act for the protection of the plaintiff”: “(1) the reasonable foreseeability of the injury, (2) the

likelihood of the injury, (3) the magnitude of the burden of guarding against the injury, and (4) the

consequences of placing that burden on the defendant.” Id.



                                                 34
       The Court concludes that Moore is entitled to summary judgment on Plaintiff’s wrongful

death and battery claims because there is no evidence that, by failing to call 911, Moore created or

contributed to the risk of Walker shooting Horton. Even if Moore conceivably could have done

more to diminish the risk, nothing she did (or did not do) actually created or contributed to the

risk. In contrast, in Bruntjen, there was evidence that the employer of a pizza delivery driver,

whose vehicle struck a van, actively contributed to the risk that its driver posed to others on the

road by maintaining operating policies and procedures that put speed of delivery ahead of safe

driving in delivering pizzas. Bruntjen, 18 N.E. 3d at 238.

       Even if Moore contributed to the risk to Plaintiff by not calling 911, Plaintiff has come

forward with insufficient evidence to go to a jury on the question of whether Moore’s and Horton’s

relationship imposed an obligation on Moore to protect Horton, because there is no evidence that

Horton’s shooting was reasonably foreseeable or that Horton’s injury was reasonably likely.

Plaintiff contends that Moore should have foreseen “that individuals employed to carry and use

weapons might use those weapons to injure others in the course of their employment—it comes

with the job of being an armed security guard.” [352] at 9. But this is the wrong focus. “The

relevant query [is] whether it was reasonably foreseeable that” Moore’s actions (i.e., her failure to

call 911) “would or could affect the conduct of [Walker], thereby contributing to the risk of harm

to [Horton].” Bruntjen, 18 N.E. 2d at 232. Plaintiff is silent on that issue, providing no evidence

that Moore could or should have predicted that, if she failed to call 911, Walker may be more

likely to shoot Horton. Nor is there any evidence that injury to Horton was likely. Walker did not

have a history of using excessive force and had never used his weapon or physical force in his job

at Maverick. Further, the owner of Maverick Security, Dr. Morris, was not aware of any incident,

other than the one with Horton, where a security officer’s verbal commands did not control the



                                                 35
incident. The predictable outcome of this incident was Horton complying with the security

officers’ verbal commands.

       Finally, Moore’s alleged failure to call 911 could not have proximately caused Horton’s

death, because there is no evidence that Moore had any time to call 911 once she became aware

that Walker might use deadly force. For these reasons, the Court concludes that Moore is entitled

to summary judgment on Plaintiff’s wrongful death and battery claims.

               3.      Negligent Supervision

       In his negligent supervision claim against Maverick, Plaintiff alleges that Maverick “did

not adequately supervise its security guards in order to ensure that they did not pose a risk of harm

to third parties.” [128] at 7. Maverick argues that it is entitled to summary judgment on the

negligent supervision claim because Plaintiff cannot establish, as Illinois law requires, that Moore

or Walker had any particular unfitness that would have prevented their hiring or retention, or that

they had ever behaved in a dangerous or incompetent manner while with Maverick that required

supervision or training. Plaintiff fails to address this argument, focusing instead on Maverick’s

alleged negligence in training and supervising its security guards.

       To recover under Illinois law for an employer’s alleged breach of the “duty to act

reasonably in hiring, supervising, and retaining [its] employees,” a “plaintiff must prove that: (1)

the defendant-employer knew or should have known that an employee had a particular unfitness

for his position so as to create a danger of harm to third persons; (2) that such particular unfitness

was known or should have been known at the time of the hiring, retention, or failure to supervise;

and (3) that this particular unfitness proximately caused the plaintiff’s injury.” Anicich v. Home

Depot U.S.A., Inc., 852 F.3d 643, 649 (7th Cir. 2017) (quoting Van Horne v. Muller, 705 N.E.2d

898, 904 (Ill. 1998)); see also Van Horne, 705 N.E. 2d at 721 (“Illinois law recognizes a cause of



                                                 36
action against an employer for negligently hiring, or retaining in its employment, an employee it

knew, or should have known, was unfit for the job so as to create a danger of harm to third

persons.”); McNerney v. Allamuradov, 84 N.E.3d 437, 450 (Ill. App. 2017) (same); Doe v.

Brouillette, 906 N.E.2d 105, 115–16 (Ill. App. 2009)).

       Plaintiff does not identify any facts suggesting that, at the time it hired Walker or Moore

or at any time after, Maverick knew or should have known that Walker or Moore were unfit to

serve as security guards in a manner that created a danger of harm to Horton or other members of

the public. Instead, the undisputed facts show that Moore was a duly licensed security guard and

held a firearms permit when Maverick hired her; Moore worked at a security guard prior to

working for Maverick; Moore passed a criminal background check and drug test prior to her

employment at Maverick; and Moore was never subject to any disciplinary action at Maverick or

previous employers. Further, in the training for her license and firearms permit, Moore received

training regarding the general duties and responsibilities of a security guard, takedown moves,

firearms training, handling criminal activity, and the use of force. The record also shows that

Walker has been a police officer since 1997 and was a corrections officer prior to that; he was

never disciplined by Maverick, CPD, or the Cook County Sheriff’s Department; he has never been

arrested or charged with a crime; and he graduated from the Chicago Police Academy where he

received training on the use of force and weapons. Prior to the incident involving Horton, while

working for Maverick, neither Officer Walker nor Moore had never had used physical force with

anyone, nor had they ever fired or displayed their weapon in their work for Maverick. Since

Plaintiff makes no attempt to show that Moore or Walker were unfit for the security officer job,

Maverick is entitled to summary judgment on Plaintiff’s negligent supervision claim.




                                               37
               4.      Respondeat Superior

       Plaintiff’s respondeat superior claim against Maverick alleges that Maverick is vicariously

liable for the actions of its employees Moore and Walker. Since, for the reasons explained above,

Walker may be liable to Plaintiff on Plaintiff’s state law claims, Maverick is not entitled to

summary judgment on the respondeat superior claim.

IV.    Conclusion

       In sum, for the reasons stated above, summary judgment is granted in favor of Defendant

Walker on Plaintiff’s excessive force claim; in favor of Defendant Moore on Plaintiff’s failure to

intervene, wrongful death, and battery claims; and in favor of Defendant Maverick on Plaintiff’s

negligent supervision claim. Summary judgment is denied as to Plaintiff’s state law wrongful

death and battery claims against Defendant Walker; Plaintiff’s indemnification and respondeat

superior claims against the City; and Plaintiff’s respondeat superior claim against Maverick. As

a consequence of these rulings, the only claims remaining in this case arise under state law. The

Seventh Circuit consistently has stated that “it is the well-established law of this circuit that the

usual practice is to dismiss without prejudice state supplemental claims whenever all federal claims

have been dismissed prior to trial.” Groce v. Eli Lilly Co., 193 F.3d 496, 501 (7th Cir. 1999).

However, in Wright v. Associated Insurance Cos., Inc., 29 F.3d 1244 1251-53 (7th Cir. 1994), the

Seventh Circuit noted that there occasionally are “unusual cases in which the balance of factors to

be considered under the pendent jurisdiction doctrine—judicial economy, convenience, fairness,

and comity—will point to a federal decision of the state-law claims on the merits.” Because the

parties did not address this issue in their summary judgment briefs, the Court directs counsel to

file supplemental briefs on this issue no later than October 12, 2018. This case is set for status

hearing on October 16, 2018 at 9:30 a.m.



                                                 38
Dated: September 30, 2018        _________________________________
                                 Robert M. Dow, Jr.
                                 United States District Judge




                            39
